UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6491


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELO WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:05-cr-00066-RBS-JEB-1)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Williams, Appellant Pro Se. Joseph Kosky, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelo Williams appeals the district court’s orders denying

his motion for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2)       (2012)     and   motion   for    reconsideration.             We     have

reviewed the record and find no reversible error.                          Accordingly,

we     affirm    the   district     court’s      orders.        United       States    v.

Williams, No. 2:05-cr-00066-RBS-JEB-1 (E.D. Va. Mar. 11, 2015;

Mar. 25, 2015).           See United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010) (holding that district court does not

have     authority     to    reconsider        prior   order     on    §     3582(c)(2)

motion).        We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented      in    the     materials

before    this    court     and   argument     would   not     aid    the    decisional

process.



                                                                               AFFIRMED




                                           2